USCA11 Case: 21-11954      Date Filed: 01/03/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11954
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JEREMY LEE ASTROLOGO,
                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 1:20-cr-00024-AW-GRJ-1
                   ____________________
USCA11 Case: 21-11954        Date Filed: 01/03/2022    Page: 2 of 7




2                      Opinion of the Court               21-11954

Before ROSENBAUM, JILL PRYOR, and GRANT, Circuit Judges.
PER CURIAM:
       When law enforcement analyzed the contents of Jeremy
Astrologo’s phone that he failed to disclose in his sexual predator
registration, they found over eighty images of child pornography.
Astrologo pleaded guilty to possessing the images, and the district
court sentenced him to ten years in prison—the statutory
minimum—and a life term of supervised release. Astrologo argues
that the supervised release portion of his sentence is substantively
unreasonable. After careful review, we affirm his sentence.
                                 I.
       Astrologo had been convicted of sex-related offenses against
minors before. And in both cases, he had repeatedly violated the
terms of his probation. In 1997, at age nineteen, Astrologo was
convicted of attempted lewd and lascivious assault against his six-
year-old sister and was sentenced to five years on probation.
Instead of complying with the terms of his probation, Astrologo
changed his residence without permission, failed to report to his
probation officer, failed to attend treatment, and failed to pay
required fines and fees. These violations landed Astrologo in the
county jail in 2000 and then in state prison in 2001.
      Then, while still on probation in 2003, Astrologo committed
a new offense—engaging in sexual intercourse with a minor. This
time he was sentenced to five years in prison and two years on
probation. After this second conviction, Astrologo became
USCA11 Case: 21-11954        Date Filed: 01/03/2022     Page: 3 of 7




21-11954               Opinion of the Court                        3

obligated to maintain a sexual predator registration. After he was
released from prison, Astrologo again repeatedly violated the
terms of his probation. In one instance, while on the property of
the behavioral healthcare center where he was receiving
treatment, he looked up pictures of minors on a computer and
solicited oral sex.
       Some years later, the Alachua County Sheriff’s Office
learned that Astrologo had moved out of his apartment without
updating his registered address; after some investigation, a
detective found him staying at a hotel. While speaking with him,
the detective learned that Astrologo had also failed to register his
cell phone. Forensic examination later revealed that his phone
contained between eighty-eight and ninety-two images of child
pornography.
       Astrologo pleaded guilty to possession of child pornography
in violation of 18 U.S.C. § 2252A(a)(5)(B). The presentence
investigation report explained that the statutory minimum
sentence was 10 years and that the Guidelines recommended the
same sentence. See 18 U.S.C. § 2252A(b)(2); U.S. Sentencing
Guidelines § 5G1.1(b) (2018) (recommending at least the statutory
minimum). It also noted that 18 U.S.C. § 3583(k) authorized any
term of supervised release between five years and life, and that the
Guidelines recommended life if Astrologo had committed a “sex
offense.” See U.S.S.G. § 5D1.2(b)-(c).
       At the sentencing hearing, Astrologo did not dispute the
facts outlined in the presentence investigation report, including the
USCA11 Case: 21-11954        Date Filed: 01/03/2022    Page: 4 of 7




4                      Opinion of the Court               21-11954

details of his prior state offenses and violations of probation. He
conceded that the proposed supervised release conditions in the
report were “appropriate for this offense of conviction” and that he
would “benefit from being on federal supervised release” because
it could provide a “good treatment regime.” Astrologo asked the
court to impose no more than “the mandatory minimum
sentence.”
        The district court sentenced Astrologo to the minimum
term of 10 years of imprisonment along with a life term of
supervised release. The sentence incorporated the presentence
investigation report with one minor edit, and the court found that
Astrologo’s offense was “serious” and that his criminal history was
“very troubling.” It also concerned the court that Astrologo’s past
sentences had not deterred him from committing more offenses.
But balancing these concerns with Astrologo’s ongoing health
issues, it decided not to impose a higher sentence. The court said
that it had weighed the 18 U.S.C. § 3553(a) factors and had found
that the sentence complied with the statutory purposes of
sentencing and accounted for “the seriousness of the offense and
the characteristics of the defendant.” It emphasized that the life
term of supervised release was “particularly appropriate” due to
Astrologo’s history of repeated sexual offenses against minors and
repeated violations of probation—including soliciting sex at a
treatment center.
      Astrologo appeals the life term of supervised release.
USCA11 Case: 21-11954           Date Filed: 01/03/2022       Page: 5 of 7




21-11954                 Opinion of the Court                             5

                                    II.
       When a criminal defendant argues that his sentence is
substantively unreasonable, we review the district court’s decision
for an abuse of its discretion. 1 United States v. Rosales-Bruno, 789
F.3d 1249, 1256 (11th Cir. 2015). A district court abuses its
discretion when it (1) fails to consider relevant, significant factors;
(2) gives significant weight to an improper or irrelevant factor; or
(3) commits a clear error of judgment in considering the proper
factors. United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010)
(en banc). District courts are granted broad discretion in
sentencing, so we will reverse only if the sentence clearly falls
“outside the range of reasonable sentences.” United States v.
McQueen, 727 F.3d 1144, 1156 (11th Cir. 2013).
                                    III.
       Astrologo argues that the life term of supervised release was
substantively unreasonable because the district court “did not give
any attention, on the record, to the length of the supervised release
term” at his sentencing hearing. He also argues that the district


1 The government argues that we should review only for plain error.
Although Astrologo focused on the term of imprisonment at the sentencing
hearing, he requested the statutory minimum sentence. His sentence included
both imprisonment and supervised release, so his request for the minimum
sentence preserved his substantive reasonableness challenge to the longer
term of supervised release. See Holguin-Hernandez v. United States, 140 S.
Ct. 762, 766–67 (2020). And regardless, Astrologo’s claim fails under either
standard of review.
USCA11 Case: 21-11954         Date Filed: 01/03/2022     Page: 6 of 7




6                       Opinion of the Court                 21-11954

court should have focused on different § 3553(a) factors than it did.
Both arguments fail.
       The district court adequately explained why it imposed a life
term of supervised release. When sentencing a defendant, a district
court must consider the applicable 18 U.S.C. § 3553(a) factors. See
18 U.S.C. § 3583 (including § 3553(a)(1), (2)(B)-(D), and (4)-(6)); cf.
Rosales-Bruno, 789 F.3d at 1254. But it is not required to give all
factors equal weight—it may emphasize the factors it finds more
relevant—nor is it required to explicitly discuss every factor. See
Rosales-Bruno, 789 F.3d at 1254; United States v. Sanchez, 586 F.3d
918, 936 (11th Cir. 2009). At the sentencing hearing, the district
court considered the applicable § 3553(a) factors. It concluded that
a life term of supervised release was “particularly appropriate”
given Astrologo’s prior conviction for attempted lewd and
lascivious assault, his conviction for unlawful sexual activity with a
minor, and his repeated violations of the terms of his probation. It
also accounted for Astrologo’s ongoing health problems, the
applicable Guidelines, and his history—which were detailed in the
presentence investigation report. The Guidelines recommended
imposing a life term of supervised release because Astrologo had
committed a “sex offense.” See U.S.S.G. §§ 5D1.2(b)(2), 5D1.2 cmt.
n.1. The fact that the Guidelines made this recommendation is an
indicator that it was reasonable. See United States v. Hunt, 526
F.3d 739, 746 (11th Cir. 2008). The district court thus did not abuse
its discretion. It balanced the applicable § 3553(a) factors and
imposed a reasonable sentence.
USCA11 Case: 21-11954          Date Filed: 01/03/2022    Page: 7 of 7




21-11954                Opinion of the Court                         7

        Astrologo also claims that the district court stressed the
wrong factors. Discussing § 3553(a)(6), he says that sentencing him
to a life term of supervised release creates a disparity because it was
designed for “sex offenders who had committed contact offenses
against children,” whereas he did not produce his collection of child
pornography images. (This argument is flimsy at best—Astrologo
was twice convicted of state offenses that involved sexual contact
with minors.) As for § 3553(a)(4)-(5), he says that the court should
have ignored the Guidelines because they unreasonably
recommended the same term of supervised release for all sex
offenders. But Astrologo gets it backwards: District courts must
consider the Guidelines precisely because they “are an
indispensable tool in helping courts achieve Congress’s mandate to
consider the need to avoid unwarranted sentence disparities
among similarly situated defendants.” Irey, 612 F.3d at 1217
(quotation omitted). Further, the decision “about how much
weight to assign a particular sentencing factor is committed to the
sound discretion of the district court.” Rosales-Bruno, 789 F.3d at
1254 (quotation omitted). The district court therefore did not
abuse its discretion when it prioritized factors other than the factors
Astrologo preferred.
                           *       *      *
     The district court’s decision to sentence Astrologo to a life
term of supervised release was substantively reasonable. We
AFFIRM.